Title: Abigail Adams to Mary Smith Cranch, 3 March 1798
From: Adams, Abigail
To: Cranch, Mary Smith


        
          my dear sister
          Philadelphia March 3d. 1798
        
        To communicate pleasure, is reflecting happiness. The secretary of state came smiling in my Room yesterday. I said to him, I know you have got dispatches, upon which he took from his pocket, two Letters from my dear son at Berlin. tho they were publick Letters and upon publick buisness, they informd us of his safe arrival at Berlin on the 7th of Nov’br, 4 days from Hamburgh— on the 10th he had an audience of the Prussian minister. the King was informd of his arrival, and directed his Ministure to assure mr Adams, that he received with great satisfaction this mark of attention from the united states and that he regreetedly exceedingly that his extreem illness renderd it impossible for him to give him the first Audience
        “on the 17th mr Adams writes, The King of Prussia died yesterday morning at 9 oclock at Potsdam. he was immediatly succeeded by

his son Frederic William the 3d. my Credentials cannot now be presented I must request New ones to the Present King may be forwarded as soon as possible.”
        I hope the mission began so contrary to his wishes, and so injurious to his Private interest, will become more auspicious. He had made his arrangement for going to Lisbon, hired a house there taken and paid his passage when he received news that he must go to Berlin—and this without any additional allowence, and only half the sum allowd for the outfit of a minister going from this Country, tho his expences must amount to the same—
        I received he observes an office tho no promotion at once invidious in appearence and oppressive in reality, but I have done. my Country has every claim upon me. if her service were merely a Bed of Roses, it would not be a worthy incitement to ambition
        I inclose you an other paper upon the Foreign intercourse Bill. a stranger Would be ready to suppose that The President, instead of having appointed only one single Minister Since he came into office (the Envoys excepted, who was only for a particular object,) that he had Nominated an incredible Number, and increased or wanted to increase their salleries. the House of Rep’s have not by the constitution any right to judge of the propriety of sending foreign Ministers, nor the courts to which they shall be sent, nor the Grades. the Constitution has given that power solely to the President as it has to the House of Reps the granting of money. as well might the President assume to himself the disposal of Money, unappropriated, yet have they according to calculation expended as much Money by the length of the debate as would pay the salleries of all our ministers for two years to come—
        Mr otis & mr Harper have very abley replied to mr Gallitin whose speaches I will send you as soon as they are Printed.
        Your son is well and talks of returning the beginning of the week
        I would have my stockings kept till I return.
        I had Letters from mrs smith she was well— my Love to Mrs Norten Greenleaf & their Families. Poor suky Warner. I am Grieved for her.
        I am my dear sister / With unalterable / affection Your sister
        
          A Adams
        
      